Citation Nr: 1439937	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  13-21 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for bilateral Achilles tendonitis.


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to January 2011.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.
The record before the Board consists of the Veteran's paper claims file and an electronic claims file known as Virtual VA.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's osteoarthritis of the left knee, status post ACL repair and partial meniscectomy, has been manifested by X-ray evidence of degenerative joint disease, painful motion, and limitation of flexion to no worse than 120 degrees.

2.  Throughout the rating period on appeal, the Veteran's bilateral Achilles tendonitis has been manifested by left Achilles tendon pain, with left ankle decreased dorsiflexion to no worse than 15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess of 10 percent for osteoarthritis of the left knee, status post ACL repair and partial meniscectomy have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257-5261 (2013).

2.  The criteria for an initial disability evaluation in excess of 10 percent for bilateral Achilles tendonitis have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice for the bilateral tendonitis and left knee disability claims in a letters mailed in February 2011 and June 2013.  Although the Veteran was provided some of the notice after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims, most recently in April 2014.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations to address the severity of his service-connected bilateral Achilles tendonitis and left knee disability, most recently in June 2013.  The Veteran has not asserted, and the evidence of record does not show, that his disabilities have increased significantly in severity since those examinations.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claims. 

II.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.





III.  General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2013).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  Section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

IV.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to either disability.  

A.  Left Knee Disability

The Veteran's osteoarthritis of the left knee, status post ACL repair and partial meniscectomy is currently rated as 10 percent disabling under Diagnostic Codes 5003 and 5260.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a , Plate II. 

Flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a , Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a , Diagnostic Code 5261. 

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a , Diagnostic Code 5257. 

VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel has also held that separate ratings may be assigned for disability of the same joint under Diagnostic Codes 5260 (for limitation of flexion) and 5261 (for limitation of extension).  VAOGCPREC 9-2004 (September, 2004). 

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a , Diagnostic Code 5258. 

Removal of semilunar cartilage warrants a 10 percent evaluation if it is symptomatic.  38 C.F.R. § 4.71a , Diagnostic Code 5259.

The Veteran contends that his left knee is more disabled than is reflected by the 10 percent disability rating presently assigned.  In his March 2013 notice of disagreement, the Veteran asserted that as a result of his meniscectomy, he currently has no lateral movement of the knee.  The Veteran also indicated in his statement of disagreement that he experiences pain and locking. 

The Veteran has not provided current clinical records, and during his most recent examination indicated he has not seen a physician for his left knee pain.

Upon initial VA examination in March 2011, the Veteran reported a sudden popping of the knee in 2003.  He stated that he experienced daily pain, 2/10, as well as stiffness.  The Veteran also indicated the joint occasionally gave way.  

The March 2011 examination disclosed crepitus of the left knee on motion, with some tenderness also noted.  The examiner found no evidence of laxity.  Range of motion was from zero degrees of extension to 120 degrees of flexion.  The examiner performed repeated movement testing, and found pain; however, the examiner determined there was no additional range of motion loss following repetitive movement.  

The Veteran subsequently underwent another VA examination in June 2013.  At this examination, the Veteran again endorsed a "giving way" sensation, as well as pain.  The Veteran denied flare-ups of his knee symptoms.  The examination disclosed that active range of motion of the left knee was to 135 degrees flexion and zero degrees extension, and the same with repetitive use.  Pain in the left knee was not objectively present on flexion or extension.  

The June 2013 examiner did not find additional functional loss with repetitive use testing.  The examiner also found full strength in both flexion and extension of the knee. Further, the examiner found no instability, subluxation or dislocation in the left knee.  The examiner indicated the Veteran had a partial meniscectomy in November 2004; however, the examiner found no current residual signs and/or symptoms that have resulted from the meniscectomy.  Specifically, the examiner did not note any objective evidence of locking, pain, or effusion of the knee.  The examiner also stated the functional impairments associated with the Veteran's left knee arthritis consisted of difficulty with walking long distances and moving heavy equipment when disasters occur, as these tasks cause soreness and stiffness. 

Based on the evidence presented, the Board finds the Veteran's left knee disability is manifested by limitation of flexion, but even with consideration of all of the pertinent disability factors, no examination has disclosed that flexion of the knee is limited to less than 45 degrees.  Moreover, there is no medical or lay evidence of any limitation of extension.  As noted above, the Veteran was found to have a full range of extension on the VA examinations.  Therefore, the Veteran's left knee disability warrants no more than a 10 percent rating for limitation of motion.  The Board has also considered the Veteran's complaints of pain and finds that it is consistent with the symptoms found on examination.  However, he has been compensated for this painful motion in the 10 percent rating presently assigned for the knee.  

The objective medical evidence consistently shows the Veteran's left knee disability is not manifested by lateral instability or recurrent subluxation.  Therefore, a separate compensable rating is not warranted under Diagnostic Code 5257.  The Board recognizes the Veteran's reports of a "giving way" sensation.  While the most recent VA examiner did indicate the Veteran has undergone removal of the semilunar cartilage of the knee, the examiner determined the Veteran's partial meniscectomy has not resulted in residual signs and/or symptoms.  Therefore, a compensable rating under Diagnostic Codes 5258 or 5259 is not warranted. Moreover, the impairment contemplated by Diagnostic Code 5259 is not separate and distinct from that contemplated by Diagnostic Code 5260, so a separate rating under Diagnostic Code 5259 is not warranted.  Additionally, the medical evidence has not demonstrated any ankylosis (Diagnostic Code 5256), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Therefore, these diagnostic codes are inapplicable in this case.  

The Board has considered whether there is any other schedular basis for granting a higher or separate evaluation for the Veteran's left knee disability but has found none.  In reaching this decision, the Board has considered the Veteran's statements.  However, his statements do not show that he has sufficient impairment to warrant a higher or separate rating for his left knee disability.  In this regard, the Board has determined that to the extent the Veteran's statements conflict with the medical evidence, the objective medical evidence prepared by skilled examiners is more probative.

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


B.  Bilateral Achilles Tendonitis

At the outset, it should be noted the Veteran is presently service connected for bilateral Achilles tendonitis, which has been evaluated by the RO under diagnostic code 5284.  However, diagnostic code 5284 is a general diagnostic code that is to be used to evaluate other foot injuries that are not otherwise covered by diagnostic codes 5276 through 5283.  As noted above, the Veteran has been diagnosed with Achilles tendonitis, which is an inflammation of the large tendon located at the posterior portion of the lower leg.  This condition, also sometimes referred to as tenosynovitis, is more appropriately evaluated under diagnostic code 5024.  Since this condition is more appropriately evaluated under diagnostic code 5024, the Board will focus its analysis of the condition under that code.  

Tendonitis will be rated on the basis of limitation of the affected parts as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Normal ranges of ankle motion are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.

A 10 percent rating is warranted for moderate limitation of motion of an ankle and a 20 percent rating is warranted for marked limitation of motion of an ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca, 8 Vet. App. at 202.

An initial March 2011 VA examination report shows the Veteran reported experiencing pain on excessive walking or abrupt motion of the ankle joint.  He did not report any treatment for the condition at that time.  The Veteran stated regular walking and standing were not affected.  Physical examination of the ankles revealed they were normal in appearance, with no effusion, tenderness, or laxity found by the examiner.  The right ankle exhibited full range of motion, with no evidence of pain.  The Veteran was also able to complete three repetitions, with no evidence of pain or decreased range of motion.  The left ankle examination revealed limitation of dorsiflexion to 15 degrees, with evidence of pain.  However, plantar flexion was full and complete.  The examiner found no evidence of additional limitations following repetitive use.  The ankles did not exhibit weakened movement, incoordination or fatigability.  The diagnosis was bilateral Achilles' tendonitis.

At a June 2013 VA examination, the Veteran complained of pain and stiffness in the Achilles.  He indicated the pain was present in the morning, but abated after a warm up.  The Veteran stated he takes Flexeril as needed, but did not take pain medications because they did not seem to help.  He denied other symptoms related to the ankles such as flare-ups, instability or weakness.  There were no constitutional symptoms of arthritis found on X-ray examination.  The Veteran was noted to have full range of dorsiflexion and plantar flexion of the ankles.  Repetitive use testing revealed no reduction in range of motion.  The examiner found no functional loss or impairment of the ankles.  The examiner also stated there was no evidence of ankylosis.  Drawer and Talar tests were normal, which indicated no objective evidence of laxity. 

Based on the record, the Board finds that an initial disability rating in excess of 10 percent for bilateral Achilles tendonitis is not warranted.   As noted above, the Board is evaluating this condition under Diagnostic Code 5024.  This Diagnostic Code specifies the condition shall be rated on limitation of motion of affected parts, as arthritis, degenerative under Diagnostic Code 5003.  

Although the Veteran was noted to have some reduced range of motion of the left ankle during his March 2011 VA examination, it must be noted the Veteran has been assigned a 10 percent disability evaluation for a chronic left ankle strain.  Therefore, a separate 10 percent evaluation for his left Achilles tendonitis, on the basis of the same limited motion, would constitute pyramiding.  See 38 C.F.R. § 4.14.  The record indicates the Veteran's right ankle has exhibited full range of dorsiflexion and plantar flexion, with no objective evidence of pain, fatigue, weakness, incoordination, or lack of endurance throughout the entire appeal period.  The June 2013 examination revealed no evidence of decreased range of motion or pain in either ankle.  A higher evaluation is not warranted on the basis of limitation of motion of the left ankle because the limitation of motion does not more nearly approximate marked than moderate.  In addition, a separate compensable rating is not warranted for the right ankle because it is not shown to be productive of any significant functional impairment.  

Under Diagnostic Code 5003, a 20 percent evaluation is also warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  The X-ray findings in this case are normal, and there is no evidence showing the Veteran has experienced any incapacitating episodes as a result of his bilateral ankle tendonitis.  Therefore, a 20 percent evaluation is not warranted. 

In addition, there is no evidence that either ankle is manifested by ankylosis (Diagnostic Codes 5270 and 5272) or malunion (Diagnostic Code 5273) so a compensable rating is not warranted under those Diagnostic Codes.  The Board has also considered the DeLuca factors.  However, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  In this case, while the Veteran has reported that his ankles are sometimes painful, there is no objective evidence of right ankle pain.  In addition, the VA examiners specifically noted that there was no additional functional impairment due to pain, no tenderness, and no additional limitations following repetitive movement.  The Board concludes those factors, when fully considered, do not warrant a higher evaluation or a separate compensable rating. 

C.  Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, as explained above, to the extent that the Veteran's statements are contradicted by the medical evidence, the Board has found the medical evidence prepared by skilled examiners to be more probative than the Veteran's self-serving assertions.

Consideration has been given to assigning a staged rating for the disabilities decided herein; however, with regard to the claimed disabilities, the evidence does not suggest that the severity has fluctuated during the period of this appeal, so staged ratings are not appropriate for these claims.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disabilities, as discussed above, are contemplated by the schedular criteria.  The Veteran has not contended and the evidence does not suggest that the average industrial impairment from either disability individually or both disabilities in combination would be in excess of that contemplated by the assigned ratings.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

Entitlement to an initial rating in excess of 10 percent for left knee disability is denied.

Entitlement to an initial rating in excess of 10 percent for bilateral Achilles tendonitis is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


